I wish most
heartily to congratulate you, Sir, on your election to lead
this body at this most significant time, as we stand at the
threshold of the new millennium. I am persuaded that
your antecedents, both in your own country and here at
the United Nations, have eminently prepared you for the
role that you have been elected to fill. I, for my part,
pledge the total support and assistance of my delegation
for the accomplishment of your great task.
I would also like to pay tribute to the work of your
predecessor, the Foreign Minister of Uruguay, a
representative of the Group of Latin America and
Caribbean States, who steered the General Assembly
through the difficult period of the fifty-third session.
Once again, I would like to express my unreserved
esteem for the Secretary-General, whose charm, affability
and intellect have been of great benefit to the United
Nations system. It is clear to all that Mr. Kofi Annan is
making a unique contribution to the development of this,
our Organization. My country, Saint Kitts and Nevis, its
Government, its people and myself heartily commend the
Secretary-General.
May I take this opportunity to say a word of
welcome and congratulations to the three new Member
States admitted at the opening of this fifty-fourth session:
the Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga. As representative of a small island
State from the Caribbean, I am happy to welcome them
as small island States from the Pacific region. I recognize
that even though they have only now attained full
membership in the United Nations they are well seized of
their obligations and they will play their full part in
upholding the principles of the Charter. Once again I
congratulate them and wish them well for the future.
23


When this Organization was formed, some 54 years
ago, it ushered in bright hopes and held out bright promise.
It was an Organization dedicated to the ending of war and
the enhancement of peace. Nations were to have beaten
their swords into ploughshares and their spears into pruning
hooks. I wish that, as we come to the end of the twentieth
century and embark upon the twenty-first, we really could
have celebrated this bright new world. But even now,
during the closing months of the closing year of the
millennium, mankind has been afflicted by violence and
brutality, and man's inhumanity to man has been expressed
in some of the most outrageous fashions.
The recent development in Kosovo, the terribly
disturbing stories of the human tragedy that befell its
people, the injustices that were highlighted during that
conflict — all this constitutes a severe limitation in the
work of the United Nations.
My Government takes the view that genocidal activity,
from whichever sources it emanates, is unacceptable and a
violation of international law. The United Nations must
therefore be vigilant as it continues its pacification efforts.
Now that the job of rebuilding is under way, let us look
forward — look forward with hope to an era of peace and
reconstruction — and let us hope that what may have
seemed initially a failure may turn out to be part of the
striking success of the United Nations.
As if there is to be no respite from the challenges
affecting this body, while we thought we were overcoming
the problems of Kosovo there flared up the problem of East
Timor. Saint Kitts and Nevis, as a small State, has been
appalled at the wanton violence and death visited upon the
East Timorese people since the referendum. This world
body must roundly condemn the inhumane activities
perpetrated against the people of East Timor only because
in seeking to fulfil their aspirations to live as a sovereign
people, they gave legitimate expression them.
My Government would like to commend the work of
the Secretary-General and all others who have sought to
pull us back from this abyss of human disaster. Saint Kitts
and Nevis urges the Indonesian authorities to discharge
their obligations with maturity and to work together with
the international community for the preservation of the
peace and the protection of the people of East Timor. We
welcome the acceptance by the Indonesian authorities of an
international protective force and we pray that the people of
East Timor will have their rights respected and be able to
develop in freedom and democracy. We commend the
recent commitment of the international community to the
reconstruction and development of Kosovo and, now, to
the people of East Timor.
We still hope, however, that there will be equal
responsiveness to the people of the Great Lakes region
and the rest of sub-Saharan Africa.
Since I have referred to the outrages in areas of the
world which constitute a dark blot on the human
condition, perhaps I ought to balance my remarks by
recognizing that, in one area of the world, the Middle
East, where peace for such a long time seemed illusive,
a process of peace is now finally under way. I should
place on record the appreciation of my country for all
those who are assisting in the process of peace. We must
continue to support the efforts of the peacemakers in
order to ensure that the rhetoric of violence is silenced.
Saint Kitts and Nevis urges the United Nations and
fellow world leaders to work towards preserving the
integrity of the country and the people of Kuwait and to
ensure that they enjoy the dignity of life without fear. The
territorial integrity of their national must be respected and
preserved and the Security Council solution concerning
Iraqi aggression in Kuwait should be fully implemented.
By the same token, Saint Kitts and Nevis notes the
peace process in Ireland and compliments all those who
are contributing to the process. The world community
should give its support to this initiative so that those who
are seeking to retard the process of peaceful development
will find no encouragement.
At this point, Saint Kitts and Nevis would like to
express profound condolences to the Government of the
Republic of China on Taiwan on the loss of lives which
resulted from the recent devastating earthquake. We hope
that the process of recovery will be speedy. I call on the
international community, therefore, to come to the
assistance of Taiwan, which in times past has assisted
willingly in bringing relief to countries facing similar
disasters.
Let me know say a word about the unsettled issue of
the Chinese people on both sides of the Taiwan Strait. In
doing so, let me first make it clear that it never has been
and is not now the intention of my country to interfere in
the internal affairs or to give offence to any State
Member of the United Nations. Saint Kitts and Nevis is
persuaded that the Chinese people have the capacity and
the accumulated wisdom to find a solution to whatever
their differences appear to be, but our relationship with
24


the authorities of the Republic of China, with whom we
have conducted diplomatic relations since our independence
in 1983, convinces me that the 22 million Chinese on
Taiwan have a valuable contribution which they can make
to international dialogue. The record of their development
as a freedom-loving, peaceful, pluralistic democracy; the
miraculous rebuilding of their economy; and their
contribution to developing countries are all attributes which,
in our view, require that they be recognized as being
capable of making a contribution in international forums,
including those of the United Nations.
In addition to the scourges of human conflict, there are
other evils which still stare us in the face in these last few
months of the closing year of the century. Poverty still
confronts the vast majority of mankind. Children are still
dying of malnutrition and some, in order to get food, have
to allow themselves to be victimized and turned into cannon
fodder. Some still do not get an education. Indeed, there are
many children around the world who do not enjoy a
childhood. I am happy that the United Nations has declared
the decade beginning 2001 to be the International Decade
for a Culture of Peace and Non-violence for the Children
of the World. The new millennium belongs to our children.
It belongs to our children in Saint Kitts and Nevis and to
the children of the world. We have a duty to help make, for
them and with them, a better world than the one in which
we now live.
Additionally, I have noted that the agenda for this
fifty-fourth session includes an item entitled “Building a
peaceful and better world through sport and the Olympic
ideal”. Saint Kitts and Nevis wishes to place on record its
country's support for that item, as we are doing everything
in our power to build the development of our youth through
sports.
By the same token, I am proud to report that our
educational policies are yielding very positive results. We
in Saint Kitts and Nevis have achieved a 98 per cent
literacy rate and we have not only begun, but are
intensifying the process of making all of our young people
computer-literate and equipped to face the challenges of the
new dawning century. Saint Kitts and Nevis welcomes the
assistance of the international community to enable us to
realize our objectives in this regard and to give this
programme even greater forward thrust.
It is our view that the technological advancement of
the past 54 years, instead of creating dislocations, should be
used to improve understanding. It should be used to
improve efficiency of production and to provide better
revenue allocation and better living standards. Saint Kitts
and Nevis urges those countries with the wherewithal to
demonstrate appropriate leadership. I encourage them to
use the availability of and their access to these
technologies not only to generate greater economic wealth
for themselves, but also to advance the economic and
social well-being of the citizens of the world.
We applaud the progress being made with regard to
women in development since the adoption of the Beijing
Declaration and Platform for Action at the Fourth World
Conference on Women on 15 September 1995. Our
country has demonstrated its unswerving commitment to
gender equity by our participation in the Committee on
the Convention on the Elimination of All Forms of
Discrimination against Women (CEDAW). For its part,
Saint Kitts and Nevis is currently implementing a new
gender management system and is introducing measures
to ensure that the national budget in my country is more
sensitive to gender issues. We are grateful to the
Commonwealth Fund for Technical Cooperation for
technical assistance in this regard.
In a few days, the United Nations will convene a
special session of the General Assembly for the review
and appraisal of the implementation of the Barbados
Programme of Action for the small island developing
States. We trust that the international community will give
due recognition to the efforts being made by small island
States to implement their commitments under the
Programme of Action and note that those efforts have
been affected by financial and other resource constraints
and by global, economic and environmental factors. We
look forward, therefore, to the international community's
providing continued support for capacity- and institution-
building programmes and projects in the small island
developing States.
In the meantime, my Government welcomes the
continued efforts of the Alliance of Small Island States
(AOSIS) in promoting the interests and concerns of small
island States. All small island developing States, like
those of us in the Caribbean, are susceptible to the
vagaries of nature as well as to man-made difficulties.
Just last week our brothers and sisters in the Bahamas,
like those along the south-eastern coastal states of the
United States of America, suffered terrible and destructive
losses as a result of hurricane Floyd. I urge States
Members of the United Nations to be generous in their
support for any reconstruction endeavours for the
thousands of displaced people.
25


Last year Saint Kitts and Nevis suffered a similar
major blow, from hurricane Georges. The Assembly
expressed its support for the efforts of my Government, and
several other governments in the region, as we coped with
that particular disaster. The Assembly also urged all States
as a matter of urgency to contribute generously to the relief,
rehabilitation and reconstruction efforts. It further requested
the Secretary-General, in collaboration with the
international financial institutions and other bodies and
agencies of the United Nations system, to assist the affected
Governments in identifying their medium- and long-term
needs and in mobilizing resources, as well as helping with
the task of rehabilitation and reconstruction in the affected
Caribbean countries.
I have dealt with this at some length because Saint
Kitts and Nevis wishes to thank the Assembly for the
support expressed in that decision. We hereby place on
record that we have received assistance from the United
Nations system and, in particular, from the United Nations
Development Programme (UNDP), and I assure the
representatives in this world body that our efforts at
rehabilitation have proceeded with what some have
described as remarkable speed. But, however commendable
emergency assistance is, it is not a formula for long-term,
sustainable development. Countries such as ours need the
continued support of the international community to ensure
that our development is not sacrificed on the altar of
globalization and trade liberalization.
How will the banana farmers in Saint Lucia, Saint
Vincent and the Grenadines, and Dominica, or the sugar-
cane workers in Saint Kitts and Nevis preserve the integrity
of their families? How will they preserve the dignity of a
good standard of living when the impersonal tentacles of
globalization reach out to deprive them of the resources
they need to survive? Human rights, in their purest and
most practical sense, embody the human condition in all its
basic elements. Therefore, the United Nations, as a major
guarantor of these rights, should act as a counterbalance to
globalization, which has begun to take food away from our
people instead of helping them.
The World Trade Organization is expected to play a
key role in promoting trade liberalization, thereby fuelling
the globalization process. The World Trade Organization,
however, is not a panacea for the ills of world trade. No
new rules can alter the fact that in most areas of exports,
developed countries will have a comparative advantage over
developing countries. It is a basic principle in economics
that a country with a comparative advantage in producing
goods and services in given areas will always make money
at the expense of countries that are less equipped. In
short, the rules as now written will inevitably lead to a
zero-sum situation where trade between developed
countries and developing countries is concerned.
A regime, therefore, of unrestricted trade can lead to
tremendous shocks in the economy of the less developed
countries with very critical repercussions for their
citizens. As part of the Caribbean Community, we have
already witnessed how the logic of applying the same
rules to all, regardless of the level of economic
development, has led to serious dislocation within the
banana-producing countries of our Caribbean subregion.
Saint Kitts and Nevis would prefer to see this body,
through the United Nations Conference on Trade on
Development (UNCTAD), take up the issue of what
happens to countries caught in the toils of a free-trade
regime. Saint Kitts and Nevis believes that this matter
requires careful study by experts with a global perspective
and it is our view that the United Nations is the one
Organization capable of studying this issue objectively
and putting recommendations before the leaders of the
world to remedy what could potentially be a disaster for
small, vulnerable economies.
By and large, a country such as Saint Kitts and
Nevis, which depends upon a buoyant tourist sector, the
export of sugar and the provision of financial services
cannot — I repeat, cannot — object in principle to a
world of open economies. But our position is that a world
economic order predicated upon open economies works
best with countries whose economies are roughly equal.
If we are committed to eradicating poverty in every area
of this world, then we must address the implications for
poverty that are inherent in trading arrangements.
Those of us who live in the Caribbean, mostly in
developing countries and small island States, are
vulnerable and also affected by, inter alia, lack of
capacity and human resource bases, the need for financial
resources, social problems, high levels of poverty and the
effects of globalization. We rely heavily on the coastal
areas, as well as the marine environment in general, to
achieve sustainable development, and meet our needs and
goals. For us, in the context of sustainable development,
the Caribbean Sea must be seen as a special area. Saint
Kitts and Nevis earnestly expects that Member States, the
international community and the United Nations system
will actively support our efforts in order to develop and
implement this concept and take action so as to avert the
26


threat of pollution from ship-generated waste, as well as
accidental release of hazardous and noxious substances.
Despite the socio-economic quagmire that bedevils and
undermines our efforts, my Government has remained
steadfast. It has remained committed to create more
opportunities for the people of Saint Kitts and Nevis. But
we are aware that the Government cannot solve these
problems alone. There is a critical role for the private sector
as well. My Government is equally committed to working
with local and international businesses, without, however,
surrendering the fate of our nation to disinterested forces
that could wreak further havoc on their lives.
My Government repeats its call for an expansion of
the interpretation of human rights to incorporate fully
economic rights and the right to development. In
recognizing that there is an inseparable link between the
human rights and economic rights of the individual, my
Government has pledged to continue our programme to
build affordable houses, create jobs, fight poverty and
pursue new sources of local and foreign investment. My
Government will be an avid partner and facilitator of
business without compromising the quality of life for each
of our citizens.
There is an important part for national Governments
to play in the protection of their citizens’ human rights, but
there is a more substantial, comprehensive and far-reaching
role for the United Nations as ultimate protector of the
entire body of human rights.
This means that there should be a greater partnership
between the United Nations Conference on Trade and
Development (UNCTAD) and the United Nations human
rights mechanisms and other agencies and organs. In this
way, new strategies can be devised for opening access to
markets for those countries that continue to find themselves
on the periphery of the international trading system. The
Organization should help to create and investigate practical
alternatives.
Hence, I maintain that we need a United Nations that
is informed by the inequities of the world economic
systems, and is able to respond to the social challenges that
are being exacerbated as a result.
We do our best to achieve the eradication of poverty.
Saint Kitts and Nevis seeks the support of the international
community, thus building a bridge to a better world.
Tomorrow’s world should open with our people finding
answers to the request to give them each day their daily
bread, and the kingdom of peace should be realized here
on Earth. There is an urgency to match our deeds with
our words so that we may, all of us, find the forgiveness
which is necessary as the basis for building peace in this
world.
Last year I spoke of the viability of social-venture
philanthropy through which Governments and businesses
may collaborate with each other. This concept already
exists at a similar level within many corporate structures.
Companies are already engaged in projects that enhance
and maintain a positive corporate image. We would take
this further if companies would recognize the importance
of preserving a good corporate culture by improving the
standard of living of the national constituencies in which
they do profitable business. A reformed United Nations,
with its existing organs, funds and programmes, can help
to implement such strategies.
We must move with informed haste, because I fear
that if we fail to translate the benefits of democracy,
technological growth and economic wealth into tangible
gains for our people, future chaos will not be far behind.
I am one of those who refuse to accept that the developed
world could be ignorant of the challenges facing the small
and poor economies. I am reluctant to think that national
interests could be so blinding that Governments neglect to
realize that the problems plaguing any one region, for
instance, have serious ramifications much further afield.
We have to recommit to the elimination of the
potent cancer of illicit drugs and global consequences. We
are all victims. Therefore, we must all become partners.
Let us commit to root out the menace of narco-trafficking
that is becoming embedded in our various societies.
I dare say that the multitude of problems before us
is complex and very involved. The old paradigms that
prevailed in the cold war have outlived their usefulness.
It is not only those elements that directly threaten our
political and strategic interests, but also those factors that
undermine a country’s ability to preserve its economic,
social and cultural fabric that should guide national
interests. There is no longer one giant enemy, but there
are a number of persistent factors that could conspire at
any one time to destroy the delicate balance of our
societies.
In spite of all the shortcomings of this body, if the
United Nations did not exist, it would be necessary to
invent it, because there is no other organization that has
contributed as much to the development of humankind.
27


Moreover, the Government of Saint Kitts and Nevis
is happy to be given this opportunity to express its views
on a number of issues of concern to my country.
Without the United Nations, a micro State such as
Saint Kitts and Nevis would never have been heard.
Therefore, as we cross over into the new millennium, Saint
Kitts and Nevis joins with the rest of the world as we
commit ourselves to the continued development of the
United Nations in order to ensure that all people
everywhere will enjoy the fulfilment of the promise of
peace, prosperity and progress.














